Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 In the Interest of N.V.R., D.A.R., and                Appeal from the 124th District Court of
 J.T.R., Children                                      Gregg County, Texas (Tr. Ct. No. 2007-
                                                       2400-B). Memorandum Opinion delivered
 No. 06-18-00038-CV                                    by Justice Burgess, Chief Justice Morriss
                                                       and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                      RENDERED JULY 17, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk